Appellant renews his contention that in having his first wife brought into the court room for the purpose of having a witness identify her in the presence of the jury was equivalent to using her by the state as a witness against appellant in contravention of Art. 714 of the Code of Criminal Procedure. To sustain appellant's contention would be to give too broad an application to the statute in question. The wife was not evencalled as a witness; the state's attorney merely requested that she be brought into the court room in order that a witness who was then upon the stand might identify her. Her mere presence in the court room had nothing to do with establishing her identity as the first wife of appellant; that was accomplished by the evidence of the testifying witness. The holding of this court in Hearne v. State, 58 S.W. 1009; Barra v. State,50 Tex. Crim. 359, 97 S.W. 94 and Burton v. State, 51 Tex.Crim. R.,101 S.W. 226, are thought to be directly against appellant's contention. That in principle the action of the court would not call for reversal is we think sustained by Coffey v. State,60 Tex. Crim. 73, 131 S.W. 216; Holland v. State, 60 Tex. Crim. 117,131 S.W. 563 and Chryar v. State, 4 S.W.2d 47. The facts do not bring the case within the scope of Moore v. State, 45 Tex.Crim. R., 75 S.W. 497; Norwood v. State, 80 Tex. Crim. 563,192 S.W. 248; Cole v. State, 92 Tex.Crim. R.,243 S.W. 1100. As supporting his proposition appellant cites Williams v. State, 44 Ala. 28; Bassett v. U.S., 137 U.S. 505; Barber v. The People, 203 Ill. 547. None of them is in point on the exact question here presented. In all of them the first wife was actually called as a witness by the prosecution and gave evidence against accused.
It is not necessary to again discuss the other matters urged upon rehearing.
The motion for rehearing is overruled.
Overruled. *Page 567